Rule 60 of the North Carolina Rules of Court by which this body is governed states, "On motion and upon such terms as are just, the Court may relieve a party or his legal representative from a final judgment, order, or proceeding."
In the case before us the majority has rejected the receiving of key medical evidence. Without this evidence, plaintiff's case has been severely damaged. It is for this reason, and this reason alone, that I must respectfully DISSENT.
                                  S/ _________________ COY M. VANCE COMMISSIONER
CMV/cnp/mj 11/29/95